DISMISS; and Opinion Filed October 30, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01405-CV

  CANDII LAVETTE JACKSON AND ONE HUNDRED SIXTY FIVE DOLLARS AND
    NO/100 (165.00) IN UNITED STATES OF AMERICA CURRENCY, Appellants
                                     V.
                         THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 86450CC

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                   Opinion by Justice Lewis
       By letter dated June 21, 2013, the Court notified appellant Candii Jackson that the time

for filing her brief had expired. We directed appellant to file, within ten days, both her brief and

an extension motion. We warned appellant that failure to do so would result in dismissal of the

appeal. See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or an extension

motion, nor has she communicated with the Court regarding the appeal. Accordingly, we

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE
121405F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CANDII LAVETTE JACKSON AND ONE                      On Appeal from the County Court At Law
HUNDRED SIXTY FIVE DOLLARS AND                      No. 1, Kaufman County, Texas
NO/100 (165.00) IN UNITED STATES OF                 Trial Court Cause No. 86450CC.
AMERICA CURRENCY, Appellants                        Opinion delivered by Justice Lewis,
                                                    Justices Bridges and Fillmore participating.
No. 05-12-01405-CV         V.

THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee the State of Texas recover its costs of this appeal, if any,
from appellant Candii Lavette Jackson.


Judgment entered this 30th day of October, 2013.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE




                                              –2–